DETAILED OFFICE ACTION ACCOMPANYING NOTICE OF ALLOWABILITY 
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"], AIA  provisions. 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Rejoinder of Restricted Inventions in View of Allowance
01.	Claims 1 and 15 are allowable.
Claims 4, 8-11, 13, and 17 require all the limitations of allowable claims 1 and 15 (based on which of claims 1 and 15 a claim depends). 
Pursuant to the procedures set forth in M.P.E.P. § 821.04(a), therefore, the Restriction Requirement between inventions/Species generically depending from claims 1 and 15, as set forth in the 4/6/2022 Office Action, is hereby withdrawn and claims 4, 5-11, 13, and 17 are fully examined for patentability under 37 CFR 1.104. 
Once the restriction requirement is withdrawn with respect to a generic claim, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also M.P.E.P. § 804.01. 
Accordingly, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.
Examiner’s Statement of Reasons for Allowance 
02.	Claims 1-20 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent product claims 1 and 15 are allowed because the prior art of record neither anticipates nor renders obvious: 
With respect to independent product claim 1: 
An electronic device, comprising: a base substrate including an active region, which includes a sensing region, and a peripheral region adjacent to the active region; an input sensor including a sensing insulating layer, a plurality of first sensing electrodes, a plurality of second sensing electrodes, which are on the base substrate, the second sensing electrodes being spaced apart from the first sensing electrodes; and a pressure sensor including a plurality of strain sensing patterns overlapping the sensing region, and strain connection patterns connecting the strain sensing patterns to each other, wherein each of the first sensing electrodes comprises a plurality of first sensing patterns overlapping the active region, and a plurality of first connection patterns connecting the first sensing patterns with the sensing insulating layer interposed therebetween, each of the second sensing electrodes comprises a plurality of second sensing patterns overlapping the active region and on a same layer as the first sensing patterns, and a plurality of second connection patterns connecting the second sensing patterns, and the strain sensing patterns and the first connection patterns are on a same layer,
as the underlined limitations are specifically structured and as they are interrelated with each other.
With respect to independent product claim 15: 
An electronic device, comprising: a sensing insulating layer; and a first conductive layer and a second conductive layer spaced apart from each other, with the sensing insulating layer interposed therebetween, wherein the first conductive layer comprises a pressure sensing sensor, which includes a first connection pattern, a dummy pattern, a strain sensing pattern spaced apart from the first connection pattern and the dummy pattern, and a strain connection pattern connected to the strain sensing pattern, the second conductive layer comprises a first sensing pattern connected to the first connection pattern through the sensing insulating layer, a second sensing pattern spaced apart from the first sensing pattern, and a second connection pattern connected to the second sensing pattern, the dummy pattern is enclosed by at least one of the first and second sensing patterns, when viewed in a plan view, and the strain sensing pattern is enclosed by at least one of the first sensing pattern and the second sensing pattern, when viewed in a plan view,
as the underlined limitations are specifically structured and as they are interrelated with each other.
Although various prior art references (see, for example, Kim '1471) disclose several of the limitations in product claims 1 and 15, these references neither anticipate nor render obvious the above identified limitations as they are specifically structured and as they are interrelated with each other.
CONCLUSION 
03.	Any comment considered necessary by Applicants must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814